 

Exhibit 10.1

7961 Shaffer Parkway Ÿ Suite 5 Ÿ Littleton, CO USA 80127

[g159241kai001.gif]

Telephone:  (720) 981-1185 Ÿ Facsimile:  (720) 981-1186

 

July 6, 2006

Carl Pescio
Janet Pescio
Greg Hryhorchuk
Robert Lipsett

305-595 Howe Street
Vancouver, B.C.
V6C 2T5

Binding Letter of Intent for Proposed Merger Transaction

The purpose of this binding letter of intent (the “LOI”) is to set out the
material terms for the proposed merger of:

(a)                                  the Nevada properties and related assets of
Vista Gold Corp. (“Vista”) as described on Schedule A hereto (collectively, the
“Vista Assets”); with

(b)                                 the Nevada properties and related assets of
Carl and Janet Pescio (together, the “Pescios”) and Greg Hryhorchuk (“Greg”) and
Robert Lipsett (“Robert”) (together, “G & R”) as described on Schedule B hereto
(collectively, the “Pescio/G & R Assets”).

It is anticipated that the proposed merger will be completed as part of a plan
of arrangement (the “Arrangement”) under the Business Corporations Act (Yukon)
and this LOI is intended to provide a basis for the preparation of a definitive
arrangement and merger agreement (the “Arrangement and Merger Agreement”). This
LOI constitutes a binding agreement of the parties which will be enforceable by
and against each of the parties hereto in accordance with its terms.

1.             Proposed Transaction

Subject to the terms and conditions of this LOI, the parties agree that the
combination of the Vista Assets and the Pescio/G & R Assets will be completed
substantially as follows:

(a)                                  Vista will take the steps necessary to
marshall all of the Vista Assets to its wholly-owned subsidiary, Vista Gold
Holdings Inc. (“NevadaCo”), or subsidiaries wholly-owned by NevadaCo.

(b)                                 Vista will amend its authorized capital to
create a new class of common shares.

(c)                                  On a concurrent basis:

(i)                                     Vista will transfer all of its shares of
NevadaCo to a newly-formed Nevada company (“Newco”) in return for shares of
Newco having a value equal to the value of the Vista Assets;


--------------------------------------------------------------------------------




 

(ii)                                  the Pescios will transfer all of the
Pescio/G & R Assets owned by them to a newly-formed limited liability company of
which Newco is the sole member in return for (A) shares of Newco having a value
equal to the value of the Pescio/G & R Assets transferred by the Pescios, less
US$15 million (the “Note Amount”), and (B) a promissory note (the “Note”) from
Newco for US$15 million;

(iii)                               G & R will transfer their interests in the
Pescio/G & R Assets to Newco in return for shares of Newco having a value equal
to the value of the interests of G & R in the Pescio/G & R Assets transferred to
Newco; and

(iv)                              Newco will complete an equity financing which
will raise not less than US$40 million at a price per common share of not less
than US$5. Upon completion of such financing, Newco will repay all amounts owing
under the Note.

The number of shares of Newco constituting the Note Amount will be equal to the
quotient of:

(A)                              $15 million, divided by

(B)                                the greater of:

(1)                                  US$5; or

(2)                                  the price per common share of the equity
financing contemplated by section 1(c)(iv) above.

For purposes of the foregoing, the parties acknowledge their agreement that the
total  value of the Vista Assets is equal to 1.5 times the value of the
Pescio/G & R Assets and therefore, that Vista will receive 60% of the total
consideration issued by Newco in connection with the transfers described in
sections 1(c)(i), (ii) and (iii) above and the Pescios and G & R, collectively,
will receive the remaining 40% of such consideration. In addition, the parties
acknowledge their mutual desire to structure these transactions so that the
value attributable to each common share of Newco upon issuance to Vista, the
Pescios and G & R is not less than US$5.

Assuming a value of US$5 per share, the parties contemplate that upon completion
of the transactions contemplated hereby that the shareholdings of Newco would be
as follows:

1.                                       Vista or its shareholders – 22.5
million shares;

2.                                       Pescios – 9 million shares and US$15
million Note;

3.                                       Greg – 1.5 million shares;

4.                                       Robert – 1.5 million shares.

The parties also acknowledge that Newco may issue warrants and/or options to
current holders of Vista warrants and options. To the extent such Newco warrants
or

2


--------------------------------------------------------------------------------




 

options are issued, the number of securities issued by Newco at the Closing (as
defined below) to the Pescios and G & R will be increased so that their combined
interest in Newco will be 40% on a fully-diluted basis (less the Note Amount and
excluding any shares issued as part of the financing described in section
1(c)(iv) above).

(d)                                 Each shareholder of Vista will exchange
their common shares of Vista for common shares of Newco and new common shares of
Vista on an agreed exchange ratio. The parties acknowledge that Vista may, in
its discretion, choose to not to distribute a portion of the common shares of
Newco to fund a reserve to address any tax liabilities associated with the
transactions contemplated by this LOI.

(e)                                  The common shares of Newco will be listed
and posted for trading on the Toronto Stock Exchange concurrently with, and on
the American Stock Exchange as soon as commercially practicable after, the
completion of the transactions contemplated by sections 1(c) and (d) above
(collectively, the “Closing”).

(f)                                    If Newco is required as part of the
financing described in section 1(c)(iv) or within 12 months of the Closing to
register for resale shares in the United States, then Newco will include for
registration and subsequent resale 35% of the total number of shares of Newco
acquired by the Pescios, G & R and Newco will use its best efforts to keep the
registration statement and/or prospectus effective and available for use,
subject to the following limitations:

(i)                                     for a period of 60 days after the date
that investors that acquire shares as part of the financing described in section
1(c)(iv) are permitted to sell such shares under the registration statement, the
Pescios and G & R will not sell any shares;

(ii)                                  during the period ending 12 months after
the Closing, the Pescios, G & R will not sell pursuant to the registration
statement, in aggregate, more than 20% of the total number of shares acquired by
the Pescios and G & R (as a group);

(iii)                               each of the Pescios and G & R will use his
or her best efforts to cause any disposition of shares by any of them to be
effected in a manner that does not cause a significant negative impact on the
trading price of the shares of Newco;

(iv)                              during the period ending 12 months after the
Closing, the Pescios and G & R will not in any calendar month sell pursuant to
the registration statement shares representing, in aggregate, more than 1% of
the issued and outstanding shares of Newco; and

(v)                                 the Pescios and G & R will comply with the
policies of Newco related to the trading of shares by directors, officers and
other insiders of Newco for a period ending 12 months after the Closing (or for
such longer period as such policies may apply to such parties as insiders of
Newco).

3


--------------------------------------------------------------------------------




 

(g)                                 The Pescios will be entitled to all payments
whenever made with respect to amounts due and payable before Closing to the
Pescios pursuant to the Pescio/G & R Assets. To the extent that such amounts are
paid to Newco after Closing, Newco will hold such monies for and on behalf of
Pescios and forthwith pay such monies over to Pescios.

The parties acknowledge that, to the extent possible, the parties will discuss
and negotiate, in good faith, any changes which are identified to the foregoing
structure that minimize the amount of tax payable by any of the Pescios, Greg,
Robert, Vista or its shareholders as a result of the completion of the
transaction.

2.             Conditions of Closing

The obligations of the parties under this LOI are subject to the following
conditions:

(a)                                  execution and delivery of a definitive
Arrangement and Merger Agreement, containing terms and conditions satisfactory
to all parties, acting reasonably;

(b)                                 receipt, prior to the execution and delivery
of the definitive Arrangement and Merger Agreement, of all necessary approvals
from the board of directors of Vista and its independent committee, including a
specific determination by the board of directors of Vista that the completion of
the transactions contemplated by this LOI is in the best interests of Vista or
its shareholders notwithstanding any tax liabilities that may be triggered by,
or otherwise arise in connection with, such transactions;

(c)                                  completion to the satisfaction of the
applicable parties, prior to the execution and delivery of the definitive
Arrangement and Merger Agreement, of due diligence investigations by Vista (with
respect to the Pescio/G & R Assets) and the Pescios, Robert and Greg (with
respect to the Vista Assets);

(d)                                 receipt of all necessary approvals, consents
and waivers from courts, shareholders, regulatory authorities, and other third
parties; and

(e)                                  a determination, prior to the execution and
delivery of the definitive Arrangement and Merger Agreement, by the Pescios and
Robert and Greg are satisfied in their sole discretion (based on advice of tax
counsel) that (i) the transactions contemplated by this LOI constitute a
tax-free (except for cash received by the Pescios) transaction under Section 351
of the United States Internal Revenue Code (“Code”), and (ii) no tax liability
or withholding tax liability is incurred by any party under Sections 897 or 1445
of the Code as a result of any of the transactions contemplated by this LOI.

The conditions described in sections 2(b), (c) and (e) may be waived by the
applicable parties in their sole discretion.

3.             Arrangement and Merger Agreement

The Arrangement and Merger Agreement will contain terms, conditions,
representations, warranties, covenants and indemnities which are customary for
transactions such as those contemplated by this LOI. The parties expect that the
Arrangement and Merger Agreement will be executed and delivered within 45 days
after the date hereof and they will each use commercially reasonable efforts to
complete, execute and deliver the Arrangement and Merger Agreement within such
timeframe.

4


--------------------------------------------------------------------------------




 

4.             Confidentiality Agreeement

Each of the parties agrees that this LOI and all documents executed and actions
undertaken in connection with this LOI shall be covered by and subject to the
terms of the confidentiality agreement effective March 23, 2006 (the
“Confidentiality Agreement”) among Vista, Century Nevada Inc. and Carl Pescio.
Each of Janet Pescio, Greg and Robert acknowledges that he has read the terms of
the Confidentiality Agreement and agrees to be bound by the provisions of the
Confidentilaty Agreement as if he or she, as the case may be, was an original
party to the Confidentiality Agreement.

5.             Expenses

Each of Vista, the Pescios, Greg and Robert shall be responsible for payment of
their own expenses, including legal and accounting fees, in connection with the
transactions contemplated hereby, whether or not such transactions are
completed.

6.             Exclusivity Agreement

Each of the parties to this LOI agree that it will not, directly or indirectly,
through any representative or otherwise, solicit or entertain offers from,
negotiate with or in any manner encourage, discuss, accept or consider any
proposal from any other person relating to a transaction similar in nature to
the transactions contemplated in this LOI (or otherwise involving the sale of
all or any substantial part of the Pescio/G & R Assets) until the date (the
“Release Date”) which is the earlier of:

(a)                                  45 days after the date hereof; and

(b)                                 the date on which the parties execute and
deliver the Arrangement and Merger Agreement.

In addition to the foregoing, between the date hereof and the Release Date, if
any party receives any unsolicited offer or proposal, or has actual knowledge of
any unsolicited offer or proposal, relating to any of the above, such member
shall immediately notify the other parties of the details thereof, including the
identity of the party making such offer or proposal and the specific terms of
such offer or proposal.

7.             Public Announcement

Vista and each other party to this LOI agrees that, subject to the need to
comply with applicable laws relating to timely disclosure of material
information, neither of them will make any public announcements or other public
disclosure regarding the transactions contemplated by this LOI without first
giving the other party a reasonable opportunity to review and comment upon the
contents of such announcement or other disclosure.

8.             Termination of this Letter of Intent

This LOI and, subject to Section 9 below, the obligations of the parties
hereunder shall terminate on the Release Date unless the parties hereto agree
otherwise in writing.

9.             Governing Law

This LOI shall be governed by and construed under the laws applicable in the
State of Nevada.

5


--------------------------------------------------------------------------------




 

10.          Survival

The parties agree that the provisions of sections 4, 5 and 6 shall survive any
termination of this LOI.

11.          Acceptance of LOI

This LOI shall be open for acceptance until 5:00 p.m. (Vancouver time) on
July 7, 2006. If not accepted in writing prior to that time, this LOI shall be
considered withdrawn and null and void.

 

Yours truly,

 

 

 

VISTA GOLD CORP.

 

 

 

 

 

 

 

By:

/s/ Michael Richings

 

 

 

 

 

Michael Richings

 

 

President

 

Agreed to and accepted this 6th day of July, 2006

/s/ Carl Pescio

 

Carl Pescio

 

Agreed to and accepted this  6th day of July, 2006

 

 

/s/ Janet Pescio

 

Janet Pescio

 

Agreed to and accepted this  7th day of July, 2006

 

 

/s/ Greg Hryhorchuk

 

Greg Hryhorchuk

 

Agreed to and accepted this  7th day of July, 2006

 

 

/s/ Robert Lipsett

 

Robert Lipsett

 

6


--------------------------------------------------------------------------------




 

Schedule A

List of Vista Assets

7


--------------------------------------------------------------------------------




 

Vista Gold Corp.

Nevada Properties

As of June 13, 2006

1.              Hycroft Mine Property, Humboldt and Pershing counties, as held
by Hycroft Resources & Development, Inc., with its mineral claims, equipment and
other assets on site. Approximately 20 patented and 588 unpatented lode claims
(the unpatented lode claims are described in Appendix A of “Technical Report –
Vista Gold Corp., Hycroft Mine, Winnemucca, Nevada, USA,” dated January 25,
2006, by Mine Development Associates) plus approximately 700 newly located or
soon to be located unpatented lode claims.

2.              Wildcat Property, Pershing County, consisting of 4 patented and
74 unpatented lode claims as shown in Appendix A of “Technical Review, Wildcat
Project, Esmeralda County (sic), Nevada,” dated November 11, 2003, by Mine
Development Associates.

3.              Mountain View Project, Washoe County, consisting of 127
unpatented lode claims as described in Appendix B of “Resource Estimate Report
for the Mountain View Project, Nevada, USA,” dated December 17, 2002, by Snowden
Mining Industry Consultants.

4.              Hasbrouck Project, Esmeralda County, consisting of 22 patented
and 61 unpatented lode claims as described in Appendix A of “Technical Report,
Hasbrouck Project, Esmeralda County, Nevada, USA,” dated August 29, 2003, by
Mine Development Associates.

5.              Three Hills Project, Esmeralda County, consisting of 15
unpatented lode claims as described in Appendix A of “Technical Review, Three
Hills Project, Esmeralda County, Nevada,” dated August 29, 2003, by Mine
Development Associates.

6.              Maverick Springs Project, Elko and White Pine counties,
consisting of 86 unpatented lode claims as described in Appendix B of “Resource
Estimate Report for the Maverick Springs Project, Nevada, USA,” dated
December 17, 2002, by Snowden Mining Industry Consultants.

7.              F.W. Lewis, Inc. Properties, see attached spreadsheet listing of
mineral claims.

8


--------------------------------------------------------------------------------




 

F.W. Lewis, Inc. Patented Claims*

County

 

Mining District

 

No. of Claims

 

Churchill

 

Desert

 

1

 

Churchill

 

Fairview

 

19

 

Churchill

 

Table Mountain

 

9

 

Churchill

 

Wonder

 

71

 

Douglas

 

Topaz Lake

 

9

 

Elko

 

Alleghany

 

5

 

Elko

 

Railroad

 

2

 

Elko

 

Salmon River (Contact)

 

154

 

Elko

 

Unorganized (Comet Clover Group)

 

9

 

Elko

 

Wyoming Mining

 

2

 

Esmeralda

 

Cuprite

 

2

 

Esmeralda

 

Goldfield

 

13

 

Esmeralda

 

Lone Mountain

 

1

 

Esmeralda

 

Montezuma

 

6

 

Esmeralda

 

Paymaster

 

1

 

Esmeralda

 

Silver Peak

 

5

 

Esmeralda

 

Tonopah

 

1

 

Eureka

 

Eureka

 

3

 

Lander

 

Amador (Smokey Valley)

 

1

 

Lander

 

Battle Mountain

 

8

 

Lander

 

Lewis

 

2

 

Lyon

 

Mason (Yerington)

 

25

 

Mineral

 

Gold Range

 

4

 

Mineral

 

Mountain View

 

5

 

Mineral

 

Santa Fe

 

4

 

Mineral

 

Simon Bell

 

5

 

Mineral

 

Sunny Jim

 

3

 

Mineral

 

Whiskey Flat

 

2

 

Nye

 

Fairplay

 

4

 

Nye

 

Hot Creek

 

2

 

Nye

 

Mammoth

 

1

 

Nye

 

Ray

 

6

 

Nye

 

Stonewall

 

7

 

Nye

 

Troy

 

2

 

Pershing

 

Arabia

 

3

 

Pershing

 

Seven Troughs

 

3

 

Pershing

 

Umknown (Black Eagle)

 

5

 

Washoe

 

Comstock

 

1

 

White Pine

 

3 mi N of Hamilton

 

2

 

White Pine

 

Duck Creek

 

2

 

White Pine

 

Ellison

 

1

 

White Pine

 

Emigrant Springs (Hamilton)

 

1

 

White Pine

 

Hamilton

 

109

 

White Pine

 

Newark

 

2

 

White Pine

 

Pinto

 

1

 

White Pine

 

Robinson

 

10

 

White Pine

 

Silver Canyon

 

7

 

White Pine

 

Warm Springs

 

2

 

F.W. Lewis, Inc. Unpatented Claims*

 

 

 

Lander

 

Battle Mountain

 

387

 

White Pine

 

Hamilton

 

165

 

--------------------------------------------------------------------------------

*                    Note: Does not include Lewis claims at Hycroft

9


--------------------------------------------------------------------------------




 

Schedule B
List of Pescio/G & R Assets

1.

 

Cobb Creek

 

Staccato Gold

2.

 

Dixie Flats

 

Staccato Gold

3.

 

Long Peak

 

Placer Dome/Staccato

4.

 

Wild Horse

 

Senator Minerals

5.

 

Dome

 

Senator Minerals

6.

 

Rock Horse

 

Available

7.

 

Switch

 

Mill City/Minterra

8.

 

Six Mile

 

Mill City/Minterra

9.

 

North Carlin

 

Mill City/Minterra

10.

 

North Mill Creek

 

Mill City/Minterra

11.

 

Elder Creek

 

Mill City/Minterra

12.

 

Nad

 

Mill City/Minterra

13.

 

Tusk

 

Mill City/Minterra

14.

 

Toy

 

Mill City/Minterra

15.

 

Eden

 

Mill City/Minterra

16.

 

Elliot Dome

 

Mill City/Grandview

17.

 

Pony Creek

 

Mill City/Grandview

18.

 

Golden Cloud

 

Minterra

19.

 

Pipeline South

 

Minterra

20.

 

East Whistler

 

Minterra

21.

 

Santa Renia

 

Duncan Park

22.

 

South Silver Cloud

 

Duncan Park

23.

 

Rock Creek

 

Duncan Park

24.

 

Elephant

 

Duncan Park

25.

 

Dixie Creek

 

Frontier Pacific

26.

 

Illipah

 

Golden Cycle

27.

 

Beowawe

 

Atna/Prospector Res.

28.

 

HMD

 

Tornado

29.

 

NT Green

 

Tornado

30.

 

Goodwin

 

Tornado

31.

 

Wilson Peak

 

Tornado

32.

 

West Whistler

 

Tornado

33.

 

Ocelot

 

Medallion

34.

 

Hot Creek

 

Undisclosed Company A

35.

 

Sno

 

Company A

36.

 

Mountain Springs

 

Company A

37.

 

Clipper

 

Company A

38.

 

Red Mountain

 

Company A

39.

 

Dune

 

Company A

40.

 

Tonka

 

Company A

41.

 

Woodruff

 

Company A

42.

 

Triple Creek

 

Company A

43.

 

Divide

 

Company A

44.

 

Walti

 

Tornado

45.

 

Dry Hills

 

Tornado

46.

 

Marr

 

Tornado

 

10


--------------------------------------------------------------------------------




 

47.

 

Galconda

 

Tornado

48.

 

Horseshoe Basin

 

Tornado

49.

 

Brock

 

Tornado

50.

 

Stargo

 

Tornado

51.

 

N. Battle Mountain

 

Tornado

52.

 

S. Lone Mountain

 

Tornado

53.

 

West Cortez

 

Company B

 

11


--------------------------------------------------------------------------------